Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/631,082 application filed on January 14, 2020.  Claims 1, 3, 4, 16, 20, 24, 26-37, 39 and 41 are pending.  Claims 1, 3, 4, 16, 20, 24 and 26-28 are examined, on the merits, in this Office action.  The examined claims are directed to an apparatus or product.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 4, 16, 20, 24 and 26-28 in the reply filed on January 26, 2022 is acknowledged.  Claims 29-37, 39 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 04/29/2020.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Interpretation
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Examiner interprets limitations such as ‘configured,’ ‘configured to’ and ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
In the patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 16, 20, 24 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claims 1, 3, 4, 16, 20, 24 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claim 1 follows with the underlined portions causing the indefiniteness rejection.  
Claim 1 states: A membrane comprising: 
a matrix; and 
a plurality of one-dimensional boron-nitride nanoparticles disposed within the matrix, 
wherein the plurality of boron-nitride nanoparticles are configured for selective molecular transport through each of the plurality of one-dimensional boron-nitride nanoparticles.

Although Applicants can act as their own lexicographer, if an Applicant specifically defines terms in a claim contrary to their ordinary meaning, the written description must clearly redefine the claim term to put a reasonable competitor or one reasonably skilled in the art on notice that the Applicant intended to redefine that claim term.  
In claim 1, the phrase “configured for selective molecular transport through each of the plurality of one-dimensional boron-nitride nanoparticles,” constitutes functional language and is unclear.  It is unclear because it appears to merely recite a result of a previously claimed structure but does not impose any additional structure that could achieve the intended result.  For example, it appears a boron-nitride nanotube having a specific diameter would be configured for selective molecular transport, without any further required configuration.  Thus the stated language does not provide a discernible boundary regarding what provides the functional characteristic.  It is thus unclear if there is a specific structural configuration of membrane apparatus that would accomplish the claimed function or if there is additional structure required to achieve the recited function.  
Examiner suggests that Applicant amend the claim to specify how the claimed membrane  achieves the recited function, provided such an amendment is supported by the original specification.  MPEP §§2173.02, 2173.05(g).

Claims 3, 4, 16, 20, 24 and 26-28 depend on claim 1 and do not remedy the indefiniteness of the parent claim.
The meaning of every term or phrase used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  See MPEP §2173.05(a).  According to MPEP §2173, "The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent . . . If the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int 'l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). See MPEP §2173.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 16, 20, 24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (Boron Nitride Nanoporous Membranes with High Surface Charge by ACS Appl. Mater. Interfaces 9(19), pp. 16669-678, May 2017) (IDS of 04/29/2020).
Note that these are apparatus claims.  The italicized portions are the aspects of the claim that Examiner interprets as functional rather than structural.
Regarding claims 1, 3, 4, 16, 20, 24 and 26-28, Weber et al. (Weber) discloses a membrane (Title, Abstract)  comprising: 
a matrix (Section 2.3, p. 16671, where AAO nanoporous template is a matrix); and 
a plurality of one-dimensional boron-nitride [BN] nanoparticles disposed within the matrix, 
wherein the plurality of boron-nitride nanoparticles are configured for selective molecular transport through each of the plurality of one-dimensional boron-nitride nanoparticles (pp. 16,670-73; p. 16,676, 1st col.; Fig. 5, where coated nanopores implies the use of a nanostructure or nanoparticles and where the membranes can be used for ultrafiltration, osmotic energy or ionic separation applications, and thus demonstrates ionic transport across the BN nanopore).
Additional Disclosures Included: Claim 3: The matrix is at least one of polymeric matrix and an inorganic matrix (p. 16,671, where matrix may be inorganic), and 
wherein the plurality of one-dimensional boron-nitride nanoparticles are uniformly dispersed in the matrix (p. 16,670); Claim 4: The plurality of one-dimensional boron-nitride nanoparticles are vertically aligned with respect to a linear extent of the membrane, and wherein each of the plurality of boron-nitride nanoparticles has a surface charge density of at least 0.01 C/m2 (p. 16676); Claim 16: In the membrane, a material of the matrix is selectively permeable (p. 16,675; however, permeability selectivity will be implicit to the matrix if the structures are identical); Claim 20: The plurality of one-dimensional boron-nitride nanoparticles have diameters from about 0.5 nanometers to about 100 nanometers (this range is within the standard Claim 24: The plurality of one-dimensional boron-nitride nanoparticles comprise a thin hexagonal boron nitride layer deposited within pores of a nanoporous substrate (p. 16669, 16673); Claim 26: The membrane is configured for use in a desalination, nanofiltration, and water purification applications (p. 16669; also, this is a functional limitation relating to an intended use of the apparatus; the limitation does clearly require additional structure; alternately stated, the claim 1 structure is either implicitly capable of the recited claim 26 functionality or one can use the apparatus in the claimed manner); Claim 27: The membrane is configured for use in osmotic power harvesting (pp. 16670, 16676; note that this is an intended use of the apparatus or a functional limitation, which limitation does require additional structure; alternately stated, the originally claimed structure (claim 1) is either implicitly capable of the recited claim 27 functionality, or one of ordinary skill would understand that one can use the apparatus in the claimed manner); and Claim 28: The membrane is configured for ion, dye, and charged-molecule separation (this is a functional limitation relating to an intended use of the apparatus; the limitation does clearly require additional structure; alternately stated, the claim 1 structure is either implicitly capable of the recited claim 28 functionality or one can use the apparatus in the claimed manner).

Claims 1, 3, 4, 16, 20, 24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Free-standing membranes made of activated boron nitride for efficient water cleaning, RSC Advances, 5(88), pp. 71537-543, August 2015) (IDS of 04/29/2020).
Regarding claims 1, 3, 4, 16, 20, 24 and 26-28, Weber et al. (Weber) discloses a membrane (Title, Abstract, Fig. 1)  comprising: 
a matrix (Abstract, p. 71,538, Fig. 1, where the matrix is cellolose); and 
a plurality of one-dimensional boron-nitride [BN] nanoparticles disposed within the matrix (p. 71,542, Section 4), 
wherein the plurality of boron-nitride nanoparticles are configured for selective molecular transport through each of the plurality of one-dimensional boron-nitride nanoparticles (p. 71,539, col. 1, Fig. 1).
Additional Disclosures Included: Claim 3: The matrix is at least one of polymeric matrix and an inorganic matrix (p. 71,538), and 
wherein the plurality of one-dimensional boron-nitride nanoparticles are uniformly dispersed in the matrix (p. 71,539, Fig. 1); Claim 4: The plurality of one-dimensional boron-nitride nanoparticles are vertically aligned with respect to a linear extent of the membrane, and wherein each of the plurality of boron-nitride nanoparticles has a surface charge density of at least 0.01 C/m2 (section 3.2, col. 2, where protonation of hydroxyl and amino groups is discussed and where the recited minimal charge density is implied based on the broadly claimed structure which is met by Li’s disclosure); Claim 16: The material of the matrix is selectively permeable (Fig. 1, where selective permeability is implicit, since the BN nanoribbons don’t provide through channels from side to side of the membrane); Claim 20: The plurality of one-dimensional boron-nitride nanoparticles have diameters from about 0.5 nanometers to about 100 nanometers (this is the range of typical nanostructures); Claim 24: The membrane of claim 1, wherein the plurality of one-dimensional boron-nitride nanoparticles comprise a thin hexagonal boron nitride layer deposited within pores of a nanoporous substrate (p. 71,537); Claim 26: The membrane is configured for use in a desalination, nanofiltration, and water purification applications (Abstract; p. 71,537; further, in Examiner’s interpretation within the context of the claim, this functional limitation adds no additional structure compared to the base claim); Claim 27: The configured for use in osmotic power harvesting (this intended use functional limitation adds no additional structure compared to the base claim); and Claim 28: The membrane is configured for ion, dye, and charged-molecule separation (Abstract; Introduction; section 3.2; this functional limitation adds no new structure in view of the base claim).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.

If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.